Case 19-01063-hb   Doc 9   Filed 03/08/19 Entered 03/08/19 17:38:52   Desc Main
                            Document     Page 1 of 8
Case 19-01063-hb   Doc 9   Filed 03/08/19 Entered 03/08/19 17:38:52   Desc Main
                            Document     Page 2 of 8
Case 19-01063-hb   Doc 9   Filed 03/08/19 Entered 03/08/19 17:38:52   Desc Main
                            Document     Page 3 of 8
Case 19-01063-hb   Doc 9   Filed 03/08/19 Entered 03/08/19 17:38:52   Desc Main
                            Document     Page 4 of 8
Case 19-01063-hb   Doc 9   Filed 03/08/19 Entered 03/08/19 17:38:52   Desc Main
                            Document     Page 5 of 8
Case 19-01063-hb   Doc 9   Filed 03/08/19 Entered 03/08/19 17:38:52   Desc Main
                            Document     Page 6 of 8
Case 19-01063-hb   Doc 9   Filed 03/08/19 Entered 03/08/19 17:38:52   Desc Main
                            Document     Page 7 of 8
Case 19-01063-hb   Doc 9   Filed 03/08/19 Entered 03/08/19 17:38:52   Desc Main
                            Document     Page 8 of 8
